﻿

May I be permitted first of all to extend to Mr. Peter Florin my deepest personal congratulations on his election to the presidency of this Assembly and to wish him full success in his mission.
Today I have the great honour to deliver the message of His Royal Highness Samdech Norodom Sihanouk, President of Democratic Kampuchea, addressed to the forty-second session of the Assembly. This is the message of His Royal Highness; "It is a pleasure for me to extend to Mr. Peter Florin, on behalf of the people of Democratic Kampuchea, their Coalition Government and on my own behalf, our sincere congratulations on his election to the presidency of the United Nations General Assembly at its forty-second session. His political and diplomatic experience, as well as his great personal skill, are tokens that will ensure the success of our work. 
"May I be permitted to pay an earnest tribute to his honourable predecessor, Mr. Humayun Rasheed Choudhury, an eminent son of Bangladesh, who has brilliantly proved himself to be a man of remarkable diplomatic skills, of wisdom and impartiality in conducting the work of the forty-first session of the General Assembly.
"Last but not least, I should like to render a fervent and ringing homage to our very distinguished Secretary-General, Mr. Javier Perez de Cuellar, whom we hold in very high esteem. I am particularly pleased to stress that his untiring and deserving efforts strengthen the confidence we have always had in him. His faith in the United Nations Charter and his dedication to fulfilling his high mandate, which is both complex and exacting, and often thankless, have greatly contributed to strengthening the role of our world Organization in the maintenance of international peace and security.
"My country, Cambodia, has the tragic misfortune of being the prey long coveted by its big predatory neighbour, Viet Nam, whose half-century-old ambition to absorb it into its 'Indo-China Federation' is now well known to all. Never in their long history have the Cambodian people endured such cruel humiliation, grief, misery and suffering as that sown by the Socialist Republic of Viet Nam since 25 December 1978, the day of the invasion of my country.
"Like Hitler's Panzer divisions which were dispatched for the so-called liberation of Czechoslovakia in 1938 and Poland in 1939, the Vietnamese divisions sent to Cambodia for its so-called liberation, in their blitzkrieg and later in their countless mopping-up operations, razed entire villages, looted and destroyed public and private property, crops, fields and rice fields, and massacred or starved to death hundreds of thousands of Cambodians. With a view to eliminating any kind of resistance to their so-called liberation, the Vietnamese forces did not hesitate to use toxic chemical and bacteriological weapons to suppress all those whom they could not reach with their conventional weapons. Excelling in the art of turning themselves into victims and shifting the responsibility for their crimes on to others, the leaders in Hanoi have baptized their occupation of Cambodia 'national defence' against an 'undeclared war'. Proceeding under that banner, they forcibly conscripted tens of thousands of Cambodians aged between 15 and 45 and sent them to the battlefields to fight and die for the defence of the Vietnamese occupation of Cambodia. Since 1984, under the pretence of 'labour in defence of the motherland' and 'jungle clearing', they have conscripted more than 1 million men and women, young and old alike, and sent them to carry out forced paramilitary labour in mine infested battlefields and malaria and endemic disease-ridden mountainous and forest areas. Several tens of thousands of those conscripts have been killed by mines or maimed for life, while many hundreds of thousands of others have been stricken by malaria. In the name of the 'Viet Nam-Kampuchea special friendship and solidarity', hundreds of thousands of Cambodian villagers have been expelled militarily and their houses, fields and rice fields have been expropriated and later distributed to Vietnamese settlers who already number more than 700,000, I systematically sent to settle in Cambodia, within the framework of a well-defined settlement policy. 
"In the currently occupied areas where, according to Vietnamese propaganda, a marvellous rebirth has been taking place  the population is subjugated, oppressed, arrested, imprisoned, tortured and killed under the slightest pretext or suspicion in the very presence of Vietnamese 'experts', or simply sent to the notorious re-education camps from where people never return. The Vietnamese-installed Phnom Penh regime is one of terror and oppression. "This entire exercise of physical elimination is carried out in parallel with a planned attempt to eliminate the Khmer culture. Cambodia's history, and in particular that of its relations with Viet Nam, is rewritten/ while in schools maps already show Viet Nam, Laos and Kampuchea as a single geographical entity. The ultimate goal is all-out Vietnamization, body and soul, of Cambodia as in the cases of the Islamic Kingdom of Champa, which was absorbed in the seventeenth century to form the present-day Central Viet Nam, and of Lower Cambodia - Kampuchea Krom - which was annexed to form the present-day South Viet Nam, In order to escape from this Vietnamese steamroller, almost a million Cambodians have been obliged to go into exile and inside the country millions of others have fled their native villages and lands to seek refuge in remote areas or in areas controlled by our national resistance forces.
"For many people, first the invasion of Cambodia and then the array and scale of the crimes committed by the leaders in Hanoi called for a heart-rending explanation. They did not understand why those same people, who for a span of 30 years of resolute patriotic struggle had managed to make their people and country a symbol of resistance to foreign domination and of struggle for national independence should have revealed themselves almost overnight to be - as we have known them to be for many centuries - a perfect model of an anachronistic imperialism, the expansionist strategy of which has become a principle of Government.
"Nevertheless the persistence of the Vietnamese occupation of Cambodia has enabled the most sceptical, and even some supporters of Viet Nam, to face the facts. The longer this occupation lasts, the greater is the evidence of Vietnamese crimes in Cambodia. Moreover, the obstinate refusal of the leaders in Hanoi to withdraw their forces and allow the Cambodian people to exercise their right to self-determination, in accordance with the relevant United Nations resolutions, reveals their will to pursue at all costs their policy of Indochina Federation', Despite their repeated denials, that policy is very much alive. In addition to numerous past and present proofs there is a quite recent one.
"According to directives broadcast on 6 June 1987, the first objective of the celebration of the thirty-sixth anniversary of the founding of the Communist Party of the puppets in Phnom Phen was; to demonstrate clearly that the Kampuchean People's Revolutionary Party has its origin in the Indochinese Communist Party founded by President Ho Chi Minh and that all the victories of the Kampuchean revolution have always been linked with the revolution of Viet Nam and Laos. '
"One of the keynotes of this celebration was that:
'President Ho Chi Minh, founder of the Indochinese Communist Party, lives forever in the revolutionary cause of our country. '
"I shall not add any comment to that exuberant and enthusiastic pride of the Phnom Phen puppets at being Viet Nam's subjects and working for the elimination of the identity of their own nation.
"Judging by the endless flow of the ill-fated boat people, the regime imposed on the Vietnamese people by the leaders in Hanoi is one of the worst dictatorships that have ever existed in the world. More than a million Vietnamese - men, women, children, the elderly - have already fled their native country, preferring to risk their future to the often deadly perils of the sea rather than to living under the repressive regime imposed upon them. Thousands of others continue to do so every month. Who can still believe that the Vietnamese leaders are philanthropists who have mobilized all the resources of their country and sent hundreds of thousands of Vietnamese soldiers to fight and die for the freedom of the Cambodian people when they have not been able to ensure a decent standard of living for their own people? The United Nations Commission on Human Rights has never believed that and every year, by an overwhelming majority, it adopts a resolution which, inter alia, 'reaffirms that the continuing illegal occupation of Kampuchea by foreign* - that is Vietnamese - 'forces deprives the people of Kampuchea of the exercise of their right to self-determination and constitutes the primary violation of human rights in Kampuchea at present. ' The resolution also stresses that, inter alia, 'the continuing illegal occupation of Kampuchea and the reported demographic changes in Kampuchea are a threat to the survival of the Kanpuchean people and culture.'
"The Vietnamese crimes in Cambodia bear witness to the fact that the war stirred up and sustained by the leaders in Hanoi is not an ordinary war of aggression as witnessed so far in world history but rather a war of genocide. As a corollary, they show that we have the right to fight against an implacable and perfidious enemy, whose cynicism is equalled only by the refinement of its hideous crimes. They explain why the sacred goal of our struggle, beyond the liberation of our motherland  is the very survival of our nation and people, the preservation of our national identity.
"In 1979, after the Vietnamese blitzkrieg, the situation in Kampuchea was very gloomy and even, for many people, desperate; indeed it seemed inconceivable that small, weak Cambodia could oppose a Viet Nam 10 times more populated, infatuated with its powerful army - ranking third in the world - puffed up with pride after a long and, in addition, strongly supported and armed by the Soviet Union. For the Vietnamese leaders, the Cambodia case was definitively settled, the situation being irreversible and their dream of an Indochina federation being at last realized. Today it is well known to all that this dream, far from being a reality, has truly turned into a nightmare.
"The scale and the enormity of the Vietnamese crimes have accelerated the national resistance, which is now mobilizing the entire people and an increasing number of soldiers, self-defence guards and civil servants at every level of the puppet Phnom Phen regime as they become aware of the real meaning of the struggle - which means the very survival of their nation and their national identity. The unceasing and extensive attacks launched by the national resistance forces in order to dismantle the administrative centres at village and commune levels have liberated the people and large tracts of territory and as a result have done much to dry up the human, economic and material resources of the enemy. The Khmer soldiers forcibly enlisted by the enemy in order to serve as a pillar of the Phnom Phen regime have become an important force, participating actively with us in the national resistance movement. The irresistible vitality of the national union against the Vietnamese occupation has led to the military impasse into which the Vietnamese forces have been driven for several years, to a point where they are now mainly on the defensive, confined in towns and entrenched along the main lines of communication and in some strategic positions, isolated from one
another and kept under repeated attacks by our forces. The Vietnamese forces are caught in the guerrilla net of our national resistance and that net keeps tightening upon them year after year. The political and military map of Cambodia has drastically changed in favour of national resistance. 
"Foreign observers agree on this. "The Phnom Penh regime continues to exist thanks only to some 180,000 Vietnamese soldiers and advisers. "The Vietnamese political and military set-backs in Cambodia have brought about inextricable socio-economic problems in Viet Nam and serious internal conflicts within the Vietnamese leadership. The country whose leader, Ho Chi Minh, gave an assurance that it would be 10 times more beautiful after liberation is today struggling with an annual rate of inflation of 700 per cent, a stagnant production, millions of unemployed, an undernourished population and widespread corruption within the party, the Government and the army. Instead of the promised paradise, the leaders in Hanoi have opened 're-education camps' for political prisoners and created more than a million boat people, who prefer the vicissitudes of exile. They have turned Viet Nam into one of the poorest countries in the world, kept afloat thanks only to Soviet aid. The irony of fate has led Viet Nam, after a long struggle for independence, to become more and more dependent on the Soviet Union, to which, in exchange for the support of its expansionist policy, it has already yielded the strategic military bases of Cam Ranh and Danang. 
"Moreover, fear of Cambodia has become widespread among all social strata, as stated by Jean-Claude Pomonti in his article 'Viet Nam; Mend Itself or Sink', published in Le Monde on 18 June 1987,
"Internal rifts between Vietnamese leaders in their race to occupy the vacant seats of power are no secret to anyone. After the Party Congress we did not know for six months who would take those seats. The Deputy Prime Minister and Minister for Foreign Affairs, Nguyen Go Thach, himself a candidate for Prime Minister, told Agence France Presse on 18 June 1987 that 'The election of a new Prime Minister and President of the Council of State has given rise to much debate because of varying opinions on the choice of candidates.
"The new Hanoi leaders speak of reforms to alleviate the suffering cruelly afflicting their country and their people, but they continue to be intransigent in their annexationist adventure in Cambodia, which is the main cause of that suffering. Everyone agrees that if they do not end their aggression against and occupation of Cambodia and withdraw all their forces they will never solve their political, social and economic problems and proceed to the development of their country. Such development demands the mobilization of all the country's human and material resources and the creation of the climate of trust necessary for international co-operation.
"But, instead of listening to reason in the interest of Viet Nam and its people and of peace, security and stability in South-East Asia, the Vietnamese leaders actively pursue their efforts in the international arena to obtain by tricks and traps what they have been unable to conquer by military force. To attain that un-avowed goal they are trying hard to conceal the root cause of the problem of Cambodia - their invasion and occupation of the country, dismember the Coalition Government of Democratic Kampuchea, destroy our national unity and prevent national reconciliation. They are also striving to sow confusion among out friends in the world and weaken, if not eliminate, international support for our struggle.
"Indeed, by proposing negotiations on the problem of peace and security in South-East Asia between Viet Nam and the Indo-Chinese countries on the one hand and the countries of the Association of South-East Asian Nations (ASEAN) on the other, the Vietnamese leaders are attempting to deny the existence of the problem of Cambodia, thus perpetuating their occupation of the country.
"By proposing negotiations between the Coalition Government of Democratic Kampuchea of certain components of that Government and the puppet regime in Phnom Penh or certain leaders of that regime, they are attempting to turn the problem of Kampuchea into an internal problem of civil war, thus bringing about the de facto recognition of the regime they have installed in Phnom Penh. Such negotiations would also make null and void the relevant resolutions adopted for eight years in succession by the General Assembly, to  Declaration of the International Conference on Kampuchea, and our eight-point peace proposal. They would disavow the noble and valuable support for the just cause of the people of Kampuchea and their Coalition Government granted, to date, by 115 states Members of the United Nations. If Viet Nam succeeded in this manoeuvre it would free itself from world condemnation and international isolation, and make the international community accept, de jure if not de facto, its fait accompli in Cambodia, the Indo-China Federation.
"To achieve a political solution of the problem of Cambodia it is essential for the Hanoi leaders sincerely to accept reality. There is no way that they can evade the well-known fact that the problem of Cambodia is not a problem of civil war, but rather the result of the invasion and occupation of Kampuchea an independent sovereign State Member of the United Nations, by the Socialist Republic of Viet Nam, in flagrant violation of the United Nations Charter, the principles of non-alignment and international law. The continuance of that invasion and occupation is the principal threat to peace, security and stability in South-East Asia and Pacific Asia.
"The relevant United Nations resolutions on Cambodia and the Declaration of the 1981 International Conference on Kampuchea have set out all the components of and defined the framework for a comprehensive, just and lasting solution. On 17 March 1986 I put forward, on behalf of the Cambodian people and the Coalition Government of Democratic Kampuchea, an eight-point proposal for a political settlement of the problem of Kampuchea in conformity with those United Nations resolutions and the Declaration. I spoke here last year of that magnanimous proposal. I stress now that to reach a political solution it is indispensable that those now fighting on the battlefield come to the negotiating table. There can be no political solution so long as the Hanoi leaders refuse to negotiate with the representatives of those against whom they are fighting. Their proposals for negotiations are nothing but ruses and diversions to enable them to remain in Cambodia indefinitely. As evidence of our good faith and desire to arrive speedily at a political solution we have, even before the commencement of negotiations, made all the necessary concessions to enable our adversary to withdraw without losing face, in the interest of all: our interest, theirs, the region's and the world's. 
"First, we propose that Viet Nam withdraw its forces in two phases, within a definite time-frame and under United Nations supervision. Secondly, even before the total withdrawal of Vietnamese forces, we propose that those installed by Viet Nam in Phnom Penh participate in our Coalition Government, which would then become a quadripartite Coalition Government of Kampuchea, thus achieving national reconciliation and enabling all components to have the same rights as political forces. Thirdly, to Viet Naro - which claims that it is threatened by small, weak Cambodia - we offer an independent, united, peaceful, neutral, non-aligned Cambodia, with no foreign bases, with United Nations guarantees and with a United Nations presence. Fourthly, we propose also to Viet Nam that relations be established between our two countries in all fields, including even the signing of a treaty of non-aggression and peaceful coexistence.
"What more can we offer, apart from surrender? It is this that the Hanoi leaders actually want to achieve by continuing to reject our proposals and demand that we lay down our weapons and agree to dismember our Coalition Government by eliminating one of its three components or those not to Viet Nam's liking. We must remind those Hanoi leaders of the following points; first, no law of international relations authorises them to interfere in the internal affairs of another State or impose their laws on them secondly, the Cambodian people cannot exercise its right of self-determination and national reconciliation so long as Vietnamese forces are present; thirdly, national reconciliation is not an exclusive process, but is extended to all citizens f the country} and, fourthly, it is a sacred right and a patriotic duty for a] . Cambodians to fight in every way to regain and defend national independence freedom honour and national dignity, as was true of the Vietnamese people in its pre-1975 struggle and of all the peoples of the world in their struggle against warmongers during the two world wars.
"So long as Viet Nam refuses to withdraw all its forces from Cambodia, the Cambodian people and its Coalition Government have no choice but to pursue their struggle resolutely and call upon all countries that cherish peace and justice to continue to support that struggle and exert pressure on Viet Nam. If we stray from that path or lack resolve we shall lose for ever our motherland, our freedom and our national identity.
"It is for the Hanoi leaders to decide whether they will continue the occupation of Cambodia, in the framework of their policy of an Indo-China Federation and in keeping with their strategy of regional expansion, and maintain their hostility towards the countries of the region and the rest of the world or agree to heed the international community's repeated calls to reason urging them to withdraw all their forces from Cambodia, abandon their expansionist policy, re-establish good relations with all the countries of the region and once again become a part of the family of nations. 
"The Soviet Union bears a heavy responsibility in the Vietnamese choice. Indeed, it is the Soviet Union that provides the important and seemingly inexhaustible financial, economic and military means without which Viet Nam could not carry out its policy of 'Indo-China Federation' and regional expansionism. More particularly, Viet Nam could not have invaded and occupied Cambodia up to now without Soviet supplies. It is undeniable that the cessation of Soviet aid would rapidly force Viet Nam to withdraw from Cambodia, for even with that aid Viet Nam has been struggling for nine years already with inextricable and growing difficulties in Cambodia, at home and in the international arena. Unfortunately, the Soviet Union has thus far continued to support Viet Nam's policy of aggression and expansion and has even come to the rescue of Viet Nam so that it can maintain its occupation of Cambodia. The South-East Asian tour of the Soviet Foreign Minister was not designed to seek a political solution to the problem of Kampuchea, but rather was aimed at completing the manoeuvres to split up the Coalition Government of Democratic Kampuchea and to ease the international pressure on Viet Nam. So long as the Soviet Union continues to help Viet. Nam to pursue its occupation of Cambodia, it will not convince anyone, especially not the peoples of South-East Asia, of its 'glasnost', still less of its peaceful intentions and willingness to establish friendly relations with all countries in the region.
"Our eight-point peace proposal attests to our sincere willingness to put an end as quickly as possible to the war that is ruining both Cambodia and Viet Nam and proves the importance we attach to the fundamental and long-term interests of our two countries, which are bound to live side by side for all eternity. We are of the opinion that it is time for us to sit at the negotiation table in order to find together a solution to the immediate and long-term problems between our two peoples and nations leaving behind the past which has divided us so much. Once again we declare that the Coalition Government of Democratic Kampuchea is ready to start at any time to embark upon negotiations with the Socialist Republic of Viet Nam so as to put an end to the war in Kampuchea, to re-establish normal relations between our two States based on the principles of peaceful coexistence in the interest of our two peoples and countries, as well as those of peace, security and stability in South-East Asia, Pacific Asia and the world at large. It rests only with Viet Nam and the Soviet Union to put an end to the war in Kampuchea and tension in South-East Asia.
"Peace and co-operation are not built on words and deceit, but on deeds and sincerity. Viet Nam and the Soviet Union are in a good position to understand that no power, still less a power imposed by foreign forces, however strong, can indefinitely resist the struggle of a people who unite against it and are determined to free themselves, in so far as this struggle is firmly supported by the international community. History has provided sufficient examples showing that it is impossible to suppress a people's freedom for a long time.
"This forty-second session of the General Assembly is taking place in a still tense international atmosphere in which, despite an agreement in principle and some encouraging signs, no concrete act has so far been carried out with a view to a balanced and verifiable reduction of nuclear weapons, in which the race for conventional weapons and programmes of armaments modernization are being stepped up, in which local and regional armed conflicts continue to worsen and the problems of under-development, external indebtedness and the food shortages of third world countries are getting worse all the time. 
"The International Conference on the Relationship Between Disarmament and Development has stressed the correlation between security, disarmament and development to such an extent that it is undeniable that the threat to peace and security is not merely military, but also social and economic, and that there cannot be development without peace. It is the balance to be brought to this correlation that will determine the stability of international relations and the continued improvement of the human condition and peace in today's world, where boundless discoveries of science and technology make interdependence even closer and international co-operation vital for all.
"The seventh session of the United Nations Conference on Trade and Development (UNCTAD), which was successfully concluded with the adoption of the final act, again stressed this interdependence and the need to find an equitable solution to the problem of the indebtedness of developing countries and that of restructuring international economic relations for sustained, sound and balanced economic growth that benefits developed and developing countries alike.
"However, those efforts of the international community to preserve international peace and security and to make life on this planet more stable and harmonious are being impeded by the repeated and continued violation of the fundamental principles of the United Nations Charter, which were solemnly proclaimed and accepted by all. This violation is the main cause of the breaches of the peace in various parts of the world, and it creates and maintains hotbeds of tension and wars that cause death, suffering and devastation for victims, prevaricators and violators alike.
In southern Africa, so long as the Pretoria regime is not compelled to give up its apartheid policy and its illegal occupation of Namibia tension will only increase and the front-line States will continue to be the victims of acts of aggression, subversion and destabilization by that racist regime. The bloody events which are continuously intensifying as a result of the intransigence of that immoral and inhuman regime attest nevertheless to the Irresistible rise of the struggle of the South African black population under the leadership of the African National Congress of South Africa (ANC), the Pan Africanist Congress of Azania (PAC) and other political movements and organizations. They also attest to the favourable development of the struggle of the Namibian people under the leadership of the South West Africa People's Organization (SWAPO) ē They show more than ever before that only implementation of Security Council resolution 435 (1978) will lead to a peaceful, just and lasting settlement of the problem of decolonisation of Namibia and that the imposition of comprehensive and mandatory sanctions against the racist Pretoria regime, followed by a plan of assistance to the front-line States, will bring about the swift eradication of apartheid and hasten the establishment in South Africa of a genuinely democratic and non-racial government, which will result in the restoration of peace, security and stability in the region.
"In Chad, in welcoming the recent successes of the brotherly Chadian people and Government, we wish to assure them of our constant fraternal support as they pursue of their noble and just struggle for national reconciliation and recovery of their territorial integrity.
"In the Middle East, the efforts aimed at bringing the parties concerned to the negotiating table are being hampered by reciprocal suspicion, denial of the right to self-determination of the Palestinian people/ failure to implement the principle of the inadmissibility of the acquisition of foreign territory by force and reluctance in recognizing the right of all States of the region to live and coexist in peace and security. We continue to support and encourage the efforts made by the Arab countries and the Palestinian people to find a just and lasting political solution to the problem of Palestine and the Middle East. We believe that a propitious framework for negotiations could be that of an international conference under the auspices of the United Nations with the participation of all parties concerned, including the Palestine Liberation Organization (PLO) , the legitimate representative of the Palestinian people.
"The tragic and devastating war between Iran and Iraq keeps intensifying and causes the greatest concern to the international community because of the risk of its spilling over to other States of the Persian Gulf, which has become alarming. The longer this painful conflict lasts, the stronger will be the conviction of all that only a peaceful settlement can bring it to an end. We wholeheartedly hope that the mediation efforts of the United Nations Secretary-General, backed by Security Council resolution 598 (1987), will result in such a settlement.
"The chaos and internal strife in Lebanon, which has been going on for more than 10 years, is a source of grief to us all. It is our sincere wish that that country might recover its cohesion and national unity, free from any foreign forces.
In Central America, the initiatives of the Contadora Group, with the assistance of the Support Group, deserve the support and encouragement of all. it remains the only regional body promoting a peaceful solution based on respect for the national sovereignty and territorial integrity of all the States of the region. Its steadfast efforts have caused the peace initiatives of President Arias of Costa Rica to become the Guatemala Agreement, which attests to common desire to restore peace in the region through peaceful means and democracy. 
In Asia, the unanimous sacred wish of all the Korean people to see their fatherland reunified is far from being realized, despite the commendable efforts made each year by Marshal Kim II Sung, President of the Democratic People's Republic of Korea, with a view to maximizing the process of an independent and peaceful reunification of the Korean fatherland. It is essential that the two parties - the Democratic People's Republic of Korea and the Republic of Korea - meet to build reciprocal understanding and confidence that could pave the way for a peaceful and independent reunification of the Korean nation. We are of the opinion that the wise proposal of President Kim II Sung to organize high-level political and military talks between the two parties is a realistic one. We hope that those talks can be held as soon as possible for the good of the Korean nation and people.
"In Afghanistan, after nearly eight years of a devastating and an exterminating war, the Soviet Union is more than ever bogged down and has learned to its cost the vanity of its anachronistic ambition. It is time that it realized that the sole, just and lasting solution to the problem does not reside in the slaughter and destruction it is committing in Afghanistan, or in its deceit and manoeuvres, and still less in its bombing of and pressure on Pakistan, but rather in the framework of the relevant United Nations resolutions calling for the immediate and total withdrawal of its forces, so as to enable the Afghan people to exercise freely their inalienable right to self-determination. The sooner it reaches this inevitable conclusion, the quicker it will restore its prestige as a super-Power and the credibility of its rhetoric. We should like to pay tribute to, and reiterate our support for, Pakistan, its Government and its people for their compassion towards the Afghan refugees and also for its steadfastness in not yielding to any intimidation.
Last but not least, we wish to reaffirm once again to our neighbours to the north, our brothers and sisters of Laos, out unswerving support for and fraternal solidarity with their just and heroic struggle to free themselves from the same Vietnamese yoke that is also imposed upon us."
